Dismissed and Opinion filed November 14, 2002








Dismissed and Opinion filed November 14, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00744-CR
____________
 
PATRICK BERNARD SMITH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County,
Texas
Trial Court Cause
No. 771,611
 

 
O P I N I
O N




Following
a jury trial, appellant was found guilty of the offense of capital murder and
sentenced to life imprisonment on October 22, 1999.  On February 25, 2002, appellant filed a pro
se motion for DNA testing pursuant to Chapter 64 of the Texas Code of Criminal
Procedure.  See Tex. Code Crim. Proc. Ann. art.
64.01(a) (Vernon Pamph. 2002).  On February 27, 2002, the trial court
appointed counsel for appellant.  See
id. art. 64.01(c).  On June 13, 2002, counsel filed another
motion for DNA testing 
On July 16, 2002, the trial court denied the motions for DNA
testing.  See id. art. 64.03, 64.04.  Appellant filed a notice of appeal
challenging the trial court=s denial and the appeal was assigned to this Court.  Because we have no jurisdiction over this
appeal, we dismiss. 
Article
64.05, governing appeals from rulings on motions for DNA testing, states:  
An appeal
of a finding under Article 64.03 or 64.04 is to a court of appeals, except
that if the convicted person was convicted in a capital case, the appeal of the
finding is a direct appeal to the court of criminal appeals.  
 
Id. art. 64.05 (emphasis added).  Under the plain language of the statute, a
person convicted of a capital crime must appeal the denial of a request for DNA
testing directly to the court of criminal appeals; the statute makes no
distinction on the basis of the sentence of life or death.  Compare Tex. Code Crim. Proc.
Ann. art. 64.05 (Vernon Pamph. 2002) (providing for direct appeal to court of
criminal appeals upon denial of DNA testing in capital case) with Tex. Code Crim. Proc. Ann. art.
37.071, ' 2(h) (Vernon Supp. 2002) (providing
for direct appeal to court of criminal appeals upon imposition of sentence of
death).  
In this
case, appellant was convicted of capital murder.  Pursuant to article 64.05, he must appeal the
denial of his request for DNA testing directly to the court of criminal
appeals.  Id.
art. 64.05. 
Accordingly, we dismiss the appeal for want of jurisdiction.  
 
 
PER CURIAM
 
 
 
Judgment rendered and Opinion filed November 14, 2002.
Panel consists of Justices Yates, Anderson, and Frost.

Publish C Tex. R. App. P. 47.3(b).